
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1431
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2010
			Mr. Filner (for
			 himself, Ms. Jackson Lee of Texas, and
			 Mr. Rohrabacher) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for an end to the violence,
		  unlawful arrests, torture, and ill treatment perpetrated against Iranian
		  citizens, as well as the unconditional release of all political prisoners in
		  Iran.
	
	
		Whereas the Government of Iran has disregarded the United
			 Nations Security Council resolutions calling for suspension of uranium
			 enrichment, continues to seek a nuclear weapon, is starting to enrich uranium
			 to a 20 percent level, and intends to build 10 additional uranium enrichment
			 facilities;
		Whereas the Government of Iran continues to provide
			 weapons and ammunition to terrorists and trains them, while meddling in the
			 political affairs of Iraq;
		Whereas in the summer of 2009, an attack was launched on
			 Camp Ashraf, Iraq, the residence of an Iranian opposition movement, killing 11,
			 wounding hundreds, and prompting an international censure;
		Whereas the Government of Iran continues to send weapons,
			 ammunition, and deadly explosives to the Taliban in Afghanistan and has been
			 supporting Hamas and Hezbollah as well as thwarting the peace process between
			 Palestine and Israel;
		Whereas the Government of Iran has flouted its
			 international obligations with regards to respect for the human rights and
			 fundamental freedoms of its citizens through torture, stoning, a rising number
			 of executions, including the hanging of minors, a violent crackdown, and
			 discrimination against women and ethnic and religious minorities;
		Whereas over the past year, millions of Iranians have
			 taken to the streets to participate in anti-government demonstrations in order
			 to voice their demand for democracy in Iran and to promote change not through
			 foreign military intervention, but through reliance on the opposition which
			 seeks a democratic, secular, and nuclear-free Iran;
		Whereas the Government of Iran has resorted to a brutal
			 campaign of widespread arrests, executions, and repression to crush the Iranian
			 people’s uprising, murdering protestors such as Neda Agha Soltan in the streets
			 and through torture;
		Whereas the Government of Iran has exerted pressure on
			 Western countries to impose restrictions on Iranian refugees and
			 dissidents;
		Whereas the Government of Iran has used the terrorist
			 designation of the Iranian opposition as a pretext to suppress opponents inside
			 Iran, staging show trials whereby a number of dissidents have been sentenced to
			 death on charges of “waging war against God” because of their affiliation with
			 the opposition People’s Mojahedin Organization of Iran; and
		Whereas the British Government in June 2008, and the
			 27-member European Union in January 2009, removed the People’s Mojahedin
			 Organization of Iran from their lists of terrorist organizations: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)calls for an end to the violence, unlawful
			 arrests, torture, and ill treatment perpetrated against Iranian citizens, as
			 well as the unconditional release of all political prisoners in Iran;
			(2)calls upon the
			 Government of the United States, the President, and the Secretary of State to
			 condemn human rights violations in Iran and support the Iranian people’s
			 endeavors towards the institution of democracy, freedom, human rights, and the
			 rule of law;
			(3)calls for an end to a selective approach to
			 Iranian opponents who struggle for democracy and human rights, and invites the
			 Secretary of State, in coalition with British and European allies, to remove
			 the People’s Mojahedin Organization of Iran from the State Department’s list of
			 Foreign Terrorist Organizations, thereby denying the regime the pretext to
			 crack down on dissidents inside Iran and the justification to murder, forcibly
			 displace, and impose a blockade on opposition members based in Camp Ashraf,
			 Iraq;
			(4)calls for the adoption of measures by the
			 President to impose sanctions while welcoming the United States Government’s
			 efforts to create an international consensus to deal with Iran’s nuclear
			 program, including the full range of sanctions otherwise applicable to Iran, on
			 any individual or entity that is an agent, alias, front, instrumentality,
			 representative, official, or affiliate of the Islamic Revolutionary Guard Corps
			 (IRGC), or is an individual serving as a representative of IRGC, or on any
			 person that has conducted any commercial transaction or financial transaction
			 with such entities; and
			(5)calls on the
			 President to persuade United States allies and other countries to enact
			 appropriate measures aimed at depriving Iranian banks and financial
			 institutions involved in nuclear activities and backing of terrorist groups
			 from access to the international monetary system.
			
